Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reopening of Prosecution after Appeal Brief
In view of the appeal brief filed on 20 May 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651                                                                                                                                                                                             



Status of Claims
Claims 22-50 are pending.
Claims 30-44 are withdrawn from consideration.
	Claims 22-29 and 45-50 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/FR2015/052196, 08/11/2015.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of FRANCE 1457828, 08/14/2014, was filed on 14 February 2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-29 and 45-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 1)  , does not reasonably provide enablement for a quantification marker that is characterized as not varying in amount due to the growth phase of the microorganism group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) The nature of the invention; 2) The state of the prior art; 3) The amount of direction or guidance presented; 4) presence or absence of working examples; 5) The quantity of experimentation needed to make or use the invention; 6) The relative skill of those in the art; 7) The predictability of the art; and 8) The breadth of the claims. 

In considering the factors for the instant claims:


1) Regarding the nature of the invention- The claimed invention, as described in independent claim 22, is drawn to a method for quantifying at least one microorganism. The method comprises the steps of : 1) measuring an amount of a protein or proteotypic peptide representative of the microorganism group, as a quantification marker, via mass spectrometry; and 2) quantifying the microorganism group based on the amount of the 
2) Regarding the amount of direction or guidance presented; and
3) Regarding the presence or absence of working examples- The specification recites the term ‘growth phase’ only twice in the specification: “A marker molecule for quantifying at least one microorganism group is a molecule of which the amount produced or expressed does not vary according to the growth phase in which said microorganism group is situated,…” (originally-filed specification, pg. 5, lines 23-28); and “For the peptides represented here, the amount measured depends only on the amount of bacteria present, and not on the growth phase of the bacterium” (pg. 37, lines 29-30). The latter statement refers to data presented in Table 4 and Figures 1 to 4 (spec., pg. 37, lines 10-30; and Figures 1 thru 4, as shown in working Example 1).
However, the data shown in figures 1 thru 4 do not show that the specific peptide being investigated as the quantification marker, does not vary with the growth phase of the host bacterium. Firstly, the X-axes shown in the figures are labeled with regard to measurement of time in culture, and do not delineate specific growth phases (e.g., lag, log, stationary, death). (That is, the X-axes are labeled “Temps (min)”, and the specification describes the X-axes as indicating culture time (pg. 7, lines 2 thru 32 thru 
Therefore, it is not clear that Applicant has provided any direction or guidance for identifying protein or proteotypic peptide representatives, as quantitation markers, that do not vary in amount due to the growth phase of a particular microorganism (group). Applicant provides no working examples of this relationship.
In addition, it is noted that Applicant’s working examples show only bacterial species of microorganisms (e.g., Escherichia coli, Staphylococcus aureus, Pseudomonas aeruginosa and a representative of Enterobacteriaceae) (spec., pg. 37, Table 4 and Figures 1 thru 4). Therefore, it is not clear that Applicant has written description support for quantifying any microorganism group other than bacterial.
4) The state of the prior art; and
5) The predictability of the art- The prior art shows that protein biomass correlates well with microbial or bacterial biomass (which increases over time from the start of a culturing process). For example, Zubkov et al. ((1999) Appl. Env. Microbiol. 65(7): 3251-3257 (provided here)) shows that protein content in marine planktonic bacteria is highly correlated with bacterial biomass (pg. 3256, column 1, para. 2 and pg. 3254, column 1, Figure 2). Zubkov et al. states:  “Consequently, we conclude that, by using a calibration based on cultured bacteria, the protein biomass of individual bacterial cells of different sizes and physiological states observed in natural marine environments of various productivities can be estimated accurately. This method is an improvement over other flow cytometric methods for determining microorganism 
In addition, Fricke et al. ((1999) Biochim. Biophys. Acta 1454: 236-250 (cited in the Non-Final Office Action mailed 28 April 2020 and provided again here)) shows the insulin-cleaving membrane proteinase located in the outer membrane of Pseudomonas aeruginosa, which appears to be the protein identified by Applicant’s SEQ ID NO.: 6 (instant claim 29) (instant spec., pg. 37, Table 4), based on the NCBI Blast search cited in Final Office Action mailed 10 November 2020. Fricke et al. shows the synthesis of insulin-cleaving proteinase (ICMP) during the growth of P. aeruginosa. According to Fricke et al., the ICMP was formed early in the logarithmic phase parallel to the growth. The synthesis of the ICMP in particulate fractions followed a trend similar to the soluble compartment until the stationary phase was reached (Fig. 1) (pg. 240, column 1, para. 3.1 ). Figure 1 shows that ICMP did vary with regard to growth phase for both the cytosol-containing fraction of ICMP and the cell envelope- bound fraction of ICMP. Only the amount of ICMP detected in the medium did not vary due to the growth phase of P. aeruginosa (pg. 240, column 2, Fig. 1 ). It is noted that Applicant's method for isolating bacteria prior to mass spectrophotometric analysis does not include the medium in which the microbe is propagated (spec., pg. 34, section 3).
Therefore, the predictability of identifying a protein or proteotypic peptide representative of a specific microorganism group, as a quantification marker that does not vary in amount due to the growth phase of the microorganism group is quite low. 
6) The quantity of experimentation needed to make or use the invention- Because the predictability of identifying a protein or proteotypic peptide representative 
In order to establish the successful identification of a protein or proteotypic peptide quantification marker that does not vary in amount due to the growth phase of the microorganism (group), one of ordinary skill in the art would have to: a) propagate several different types (i.e., genera or species) of microorganisms (e.g., bacteria, fungi, protozoa) and identify the beginning and end of each growth phase over time in culture; b) determine and quantitate the cellular biomass for each of the test microorganisms throughout the duration of their time in culture; c) measure, by mass spectrometry, the levels of all of proteins or proteotypic peptides that are expressed during each growth phase; d) quantify the amount of each of the proteins or proteotypic peptides detected during each of the growth phases; e) determine which proteins or proteotypic peptides are detectable in all of the growth phases: f) compare the amount of each of the proteins or proteotypic peptides during each of the growth phases; g) compare the amount of each of the proteins or proteotypic peptides to the quantity of the cellular biomass for each microorganism at each growth phase; and h) determine by statistical analysis which of the proteins or proteotypic peptides did not vary in amount due to the growth phase of some particular microorganism.

The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that the bacterial species cited harbor proteins or proteotypic peptides that do not vary in amount due to the growth phase of the particular bacterial species. As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance that some protein or proteotypic peptide can be identified that does not vary in amount due to the growth phase of the microorganism expressing said protein or proteotypic peptide. As a result, it is not clear that the quantification of at least one microorganism group can be performed based on the described protein or proteotypic peptide characteristics. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between any particular species of microorganism, and the expression of a protein or proteotypic peptide that does not vary in amount due to the growth phase of said microorganism.  Such amounts to undue experimentation.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 22-29 and 45-50 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The instant claims were analyzed for eligibility pursuant to the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance. The instant claims are drawn to: 1) methods for quantifying at least one microorganism group [Claims 22-29, 45, 48; and 49-50]; 2) a method for simultaneously quantifying multiple microorganism groups [Claim 47]; and 3) a method for treating a patient [Claim 46]. As such, the instant claims are drawn to three different processes, each of which is a statutory category of invention (STEP 1: YES).
The two methods of claims 22-29, 45, 48, 49, 50 and claim 47 are: 1) methods for quantifying at least one microorganism group; and 2) a method for simultaneously quantifying multiple microorganism groups. In both methods, the steps comprise: a) measuring an amount of a protein or proteotypic peptide representative of the microorganism group, as a quantification marker, via mass spectrometry; and b) quantifying the microorganism group based on the amount of the quantitation marker. The quantification marker does not vary in amount due to the growth phase of the microorganism. As such, the instant claims recite a judicial exception (an abstract idea (as a mental process)) which is performed based on data acquired from a mass 
The claims do not recite additional elements that integrate the judicial exception into a practical application of the exception. The claims do not impose a meaningful limit on the judicial exception and describe a broad method comprising measuring a protein or proteotypic peptide of a representative microorganism in order to quantify said microorganism. The claims generally link the use of the judicial exception to a specific technological environment. In addition, the claims are mere instructions to apply the exception, and, therefore, do not recite a practical application (STEP 2A, PRONG TWO: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The method for quantifying at least one microorganism group is comprised of steps that are: 1) well-understood, routine and conventional in the art of measuring proteins or peptides; and 2) abstract ideas which relate to data gathering and critical thinking (or mental) steps (Step 2B). 
Claims 22, 47 and 49 recite the method step of measuring a protein or peptide via mass spectrometry. This is a generic routine and conventional practice in the art of measuring proteins or peptides (MPEP 2106.05 (I)(A)). For example, Schmidt et al. (cited in the Non-Final Office Action mailed 28 April 2020) teaches that over the past 
In addition, claim 49 recites using an electrical signal produced by the mass spectrometer to quantify the microorganism group, and claim 50 describes the electrical signal as being processed via a computer. However, the process of spectrometry involves use of a spectrophotometric instrument which functions by inherently recording information as electrical signals that are collected by a computer which has, in turn, been programmed using an algorithm to detect specific electrical signals indicative of specific compounds related to specific microorganisms, as desired by the researcher. It is well known that “The courts have found that claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (October 2019 Update: Subject Matter Eligibility, pg. 8, para. ii).
Claims 22, 47 and 49 recite the mental step of quantifying the microorganism group based on the amount of protein or peptide markers. That is, the step of ‘quantifying’ involves the mental step of analyzing data collected as a result of the measuring step (MPEP 2106.05 (I)(A)). Claim 23 recites treating a protein representative of the microorganism group in order to fragment it, which is a well-known, routine and conventional step for producing peptides from proteins. Claim 24 recites the mental step of ‘identifying’ the microorganism group, which involves analyzing the measured protein or peptide data, and determining an identity based on 
In summary, the subject matter of claims 22-29, 45, 48; claim 47; and claims 49-50 are not integrated into a practical application, and, as individual elements and as a combination of elements, does not recite ‘significantly more’ than the judicial exception.
Therefore, the subject matter of claims 22-29, 45, 48; claim 47; and claims 49-50 does not recite patent eligible subject matter under 35 USC §101.

Claim 46 recites a method for treating a patient, which comprises: 1) performing the method of claim 22; and 2) administering a treatment to the patient on the basis of the quantified microorganism group. The method of claim 22 (and, therefore, the performing of said method) is not patent eligible subject matter under 35 USC §101, as cited above. The step of ‘administering a treatment’ is not particular, and is merely an instruction to “apply” the exception in a generic way. Thus, the administration step does not integrate the mental analysis steps into a practical application.
In summary, the subject matter of claim 46 is not integrated into a practical application, and, as individual elements and as a combination of elements, does not recite ‘significantly more’ than the judicial exception.
Therefore, the subject matter of claim 46 does not recite patent eligible subject matter under 35 USC §101.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 22-28 and 45-50 under 35 U.S.C. §103 as being unpatentable over Stephenson et al. in view of Robey et al., Klumpp et al., and Schmidt et al. as evidenced by Matsunaga et al., in the Final Office Action mailed 10 November 2020, is withdrawn in view of the decision made resulting from the Appeal Brief conference held 23 June 2021.
The rejection of Claim 29 under 35 U.S.C. §103 as being unpatentable over Stephenson et al. in view of Robey et al., Klumpp et al., and Schmidt et al. as evidenced by Matsunaga et al., as applied to claims 22-28 and 45-50 above, and further in view of NCBI Blast, in the Final Office Action mailed 10 November 2020, is withdrawn in view of the decision made resulting from the Appeal Brief conference held 23 June 2021.

Response to Arguments
Applicant’s arguments, pp. 12-17, made in the Appeal Brief filed 20 May 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered but are moot because the arguments do not apply to the new ground of rejection under 35 U.S.C. §112(a) cited above, and in view of the withdrawal of the 103 rejections. On the other hand, Applicant’s arguments center around the insufficiency of the prior art references to show proteins and/or proteotypic peptides that do not vary in amount due to the growth phase a microorganism (group) in which said proteins and/or proteotypic peptides are expressed. This particular limitation has been addressed in the 35 USC §112(a) rejection above.


Applicant remarks (pp. 5-8) that the claims are patent eligible under each step and prong of the Alice/Mayo test as outlined below. The claims are eligible under Step 2A, Prong One. Independent claims 22, 47 and 49 (and their dependent claims) are patent eligible under Step 2A, Prong One, because they do not recite a judicial exception. The Examiner asserts that these claims recite an "abstract idea." As clarified in the Office's January 2019 Revised Patent Subject Matter Eligibility Guidance, abstract ideas as a judicial exception arise in certain limited and predictable cases. A so-called "mental process" is an example of an abstract idea. See 84 Fed. Reg. at 51-52. However, in the context of subject-matter eligibility, a process is not a "mental process" if it cannot practically be performed in the human mind. The Examiner asserts that claims 22 and 47 recite a "mental step" of "implementing a data comparison (whether the step is performed by analyzing raw hard copy data or performed by writing an algorithm for a scientific instrument, such as a mass spec, to execute)." However, it is not practical to measure an amount of a protein or proteotypic peptide by human observation (and the claim specifically recites that a mass spectrometer is used), or to quantify the microorganism group based on the amount of the quantification marker, which requires converting spectral data detected by the mass spectrometer. The steps employed by the mass spectrometer (i.e., separating molecular ions as a function of their mass, and detecting an electrical signal produced by the molecular ions cannot be performed in the human mind.

Applicant remarks (pp. 8-11) that the claims are eligible under Step 2A, Prong Two. It is not enough to conclude that a claim at issue recites a judicial exception; the examiner must show that the claim is directed to that exception. A claim is not directed to a judicial exception if the claim as a whole integrates the alleged judicial exception into a practical application of the exception. See 84 Fed. Reg. at 54-55. The involvement of a mass spectrometer in the claimed methods is more than just a field of use or other insignificant limitation. The mass spectrometer is a particular machine that performs the measurement in a meaningful way that integrates the alleged mental process into a practical application. The claimed method for microorganism quantification as a whole integrates any judicial exception (of which there are none) into a practical application because the claimed method (i) improves the technology/technical field of microorganism quantification, and (ii) implements a particular machine. Although Appellant disagrees that the "mass spectrometry method is not used in an atypical manner," it doesn't matter for purposes of this analysis. The  Such quantification is fundamental both in the clinical field and in the industrial field, for example, for the diagnosis of certain infections, in order to ensure optimal treatment of patients.
However, in response to Applicant, the Examiner does not identify the mass spectrometer as a ‘particular machine’ in the 101 rejection above. On the other hand, the term ‘particular machine’ may refer to the mass spectrometer as a specific type of instrument, according to an American English dictionary definition of the term ‘particular’ which is: used to single out an individual member of a specified group or class. However, the term ‘particular’ has a more nuanced meaning within the context of examining claimed subject matter under Step 2A, Prong Two (and Step 2B, if needed) and refers to a machine or apparatus that performs functions that are not recognized as being normally performed by said machine or apparatus, or performs functions which are modifications of said machine or apparatus in order to improve its technological capabilities (MPEP 2106.04(d)(I) and (MPEP 2106.05(b)).
Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
MPEP 2106.05(b)(II) recites, in part: Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). MPEP 2106.05(b)(III) recites, in part: Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept).
In further response to Applicant, in summary, the mass spectrometer is described in the claimed subject matter without any “particularity” but with “generality” of the elements of the mass spectrometer. The mass spectrometer is merely an object on which the method operates, which does not integrate the exception (here, abstract idea) into a practical application or provide significantly more (MPEP 2106.05(b)(II)). Instant claim 46 which recites a method for treating a patient by performing the method of claim 22, describes ‘apply it-type’ language that does not integrate the judicial exception (encompassed by claim 22) into a practical application.
Applicant remarks (pg. 11) that the claims are eligible under Step 2B. Because claims 22, 47, and 49 are not directed to a judicial exception, they are patent eligible under Step 2A, and no further analysis is required. In any case, the claims are also patent eligible under Step 2B, because the claims recite significantly more than the alleged judicial exception. For example, a claim reciting data-gathering steps might be patent eligible if the combination of those steps gather data in an unconventional way. microorganism group using measurements obtained by mass spectrometry (and particularly using a quantification marker that does not vary in amount due to growth phase of the microorganism group) were not known or obvious, let alone widely prevalent or in common use. Accordingly, the claims amount to significantly more than any allegedly recited judicial exception, and should also be found eligible under Step 2B.
However, in response to Applicant, the analysis with regard to Step 2A, Prong Two and Step 2B follows the same or similar type of considerations. In addition, with regard to Step 2B, MPEP 2106.05(d) recites: Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. MPEP 2106.05(d)(I) recites, in part : When making a determination whether the additional elements in a claim amount to significantly more than a judicial exception, the examiner should evaluate whether the elements define only well-understood, routine, conventional activity. In this respect, the well-understood, routine, conventional consideration overlaps with other Step 2B considerations, particularly the improvement consideration, the mere instructions to apply an exception consideration, and the insignificant extra-solution activity consideration… As such, an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, 
That is, the mass spectrometer, as described in the claimed subject matter, is functioning as a conventional mass spectrometer. The instant specification describes all of the mass spectrometers used in the claimed inventive method as comprising: an ionization source intended to ionize the markers, a mass analyzer intended to separate ionized markers as a function of mass to charge (m/z) ratio, and a detector to measure the signal produced either directly by the molecular ions or by ions produced from the molecular ions. This signal can be used qualitatively or quantitatively (originally-filed specification, pg. 21, lines 8-15). Compare this description to an explanation of how a mass spectrometer works as a general description, according to Clark ((2020) LibreTexts™. Datasheet [online]. pp. 1-3 (provided here)). Clark teaches that atoms can be deflected by magnetic fields, provided the atom is first turned into an ion. The sequence of functions of a mass spectrometer include: Stage 1: Ionization; Stage 2: Acceleration; Stage 3: Deflection- The ions are then deflected by a magnetic field according to their masses. The amount of deflection also depends on the number of positive charges on the ion. The two factors are combined into a mass/charge ratio; and Stage 4: Detection- The beam of ions passing through the machine is detected electrically (pp. 1 thru 2). That is, the description of how the mass spectrometer works in the instant specification is the same as the general art- described explanation of how a mass spectrometer works.
Further, in response to Applicant, Applicant’s remark that methods of quantifying a microorganism group using measurements obtained by mass spectrometry (and 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651